CONSENT OF INDEPENDENT REGIstered Public ACCOUNTing firm We hereby consent to the incorporation by reference in the Prospectuses and Statement of Additional Information constituting parts of this Post-Effective Amendment No. 84 to the Registration Statement on Form N-1A (the "Registration Statement") of our reports dated December10, 2015, relating to the financial statements and financial highlights appearing in the October 31, 2015 Annual Reports to Shareholders of Vanguard LifeStrategy Conservative Growth Fund, Vanguard LifeStrategy Growth Fund, Vanguard LifeStrategy Income Fund, Vanguard LifeStrategy Moderate Growth Fund, Vanguard STAR Fund and Vanguard Total International Stock Index Fund (comprising Vanguard STAR Funds), which reports are also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading "Financial Highlights" in the Prospectuses and under the headings "Financial Statements" and "Service Providers - Independent Registered Public Accounting Firm" in the Statement of Additional Information. /s/ PricewaterhouseCoopers LLP Philadelphia, PA
